IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                               November 7, 2012 Session

                   CADLEROCK, LLC v. SHEILA R. WEBER

                 Appeal from the Chancery Court for Sevier County
                No. 0911497 Hon. Telford E. Forgety, Jr., Chancellor




            No. E2012-01092-COA-R3-CV-FILED-DECEMBER 10, 2012




This is the second appeal of this case in which Cadlerock, LLC attempted to domesticate a
foreign judgment that it had purportedly received by assignment. The judgment had been
entered against Sheila R. Weber. The trial court refused to enroll the judgment and dismissed
the case because Cadlerock, LLC was merely an assignee of the judgment. Cadlerock, LLC
appealed, and this court directed the trial court to enroll the judgment. On remand, the trial
court enrolled the judgment as directed. Sheila R. Weber appeals. We affirm the decision
of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed;
                                  Case Remanded

J OHN W. M CC LARTY, J., delivered the opinion of the court, in which C HARLES D. S USANO,
J R., and D. M ICHAEL S WINEY, JJ., joined.

Scott D. Hall, Sevierville, Tennessee, for the appellant, Sheila R. Weber.

Oliver D. Adams and Alicia Cottrell, Knoxville, Tennessee, for the appellee, Cadlerock,
LLC.

                                         OPINION

                                    I. BACKGROUND

       With the exception of the court’s order upon remand, the record before this court is
substantially the same as it appeared in the first appeal (“Cadlerock I”). On November 25,
2009, Cadlerock, LLC (“Cadlerock”) filed a petition to domesticate a foreign judgment
pursuant to Tennessee Code Annotated section 26-6-101, Tennessee’s Uniform Enforcement
of Foreign Judgments Act. The judgment at issue had been entered in favor of ERA
Franchise Systems, Incorporated (“ERA”) against Sheila R. Weber in the Superior Court of
New Jersey. Along with the petition, Cadlerock filed a certified copy of the judgment and
a certified copy of a document portraying the purported assignment of the judgment from
ERA to Cadlerock. Ms. Weber did not respond, and Cadlerock requested a default judgment.
By special appearance, Ms. Weber objected to the service of process and filed a response.
Ms. Weber objected to the “authenticity and effect of the purported ‘assignment of
judgment’” and alleged that the relief requested exceeded “mere domestication of a foreign
[j]udgment” because the cause of action incorporated “a purported assignment of the
[j]udgment at issue.” In response, Cadlerock moved to enforce the domestication of the
foreign judgment, arguing that service of process was proper and that Ms. Weber “had not
raised any grounds demonstrating why enforcement of the judgment should be stayed.” The
court denied Cadlerock’s motion to enforce domestication and dismissed the case because
Cadlerock “purported to be the assignee of the foreign judgment.” Cadlerock I followed.

       In Cadlerock I, this court ordered the trial court to enroll the foreign judgment.
Cadlerock, LLC v. Weber, No. E2010-02137-COA-R3-CV, 2011 WL 2569751, at *3-4
(Tenn. Ct. App. June 30, 2011). Upon remand, the trial court issued the following order,

      This cause came on for trial on March 1, 2012, before the [court] on the issue
      of enrolling the foreign judgment filed by [Cadlerock].

                                        FACTS

      The [c]ourt previously dismissed the Petition because the underlying judgment
      had been assigned. This decision was reversed by [the Tennessee Court of
      Appeals]. No testimony was presented to the [c]ourt. [The parties] relied on
      the technical record before the [c]ourt and the Order [issued by the Court of
      Appeals]. Neither party called a witness nor tendered evidence.

                                     ARGUMENT

      [Cadlerock] argued that the technical record and the Order required enrollment
      of the foreign judgment.

      [Ms. Weber] objected to registration and/or enrollment of the foreign judgment
      based upon the arguments that [Cadlerock] lacked standing; [Cadlrock was]
      not the judgment creditor; and no assignment of the foreign judgment ha[d]
      been authenticated. Although a certified copy of a purported assignment is of

                                           -2-
       record, [Ms. Weber] argued that it had not been authenticated and could not
       be relied upon as verification that an assignment of the foreign judgment
       actually occurred. [Ms. Weber] further argued that without authentication,
       [Cadlerock] failed to establish standing and/or authority to register and enroll
       the foreign judgment.

       Further, [Ms. Weber] argued that the Court of Appeals had assumed that the
       foreign judgment had been assigned, while it [was her position] that no
       assignment had ever been authenticated nor established before [the trial court].

                               RULING OF THE COURT

       The [t]rial [c]ourt’s ruling was based on the technical record before it,
       argument of counsel and the Order.

       Upon the record before the [c]ourt, it is hereby ORDERED, ADJUDGED,
       AND DECREED, that the foreign judgment filed by [Cadlerock] with the
       Petition [] hereby is and shall be enrolled upon the docket of this [c]ourt and
       the [c]ourt shall have jurisdiction over the same. It is further ordered that the
       costs of this cause are taxed to [Ms. Weber].

This timely appeal followed.


                                         II. ISSUE

       We consolidate and restate the issues raised on appeal by Ms. Weber as follows:

       Whether the trial court erred by enrolling the foreign judgment.


                             III. STANDARD OF REVIEW

       Whether a foreign judgment is entitled to full faith and credit is a question of law.
Tareco Props. v. Morriss, No. M2002-02950-COA-R3-CV, 2004 WL 2636705, at *12 n.20
(Tenn. Ct. App. Nov. 18, 2004). Issues of law are reviewed de novo with no presumption
of correctness. Nelson v. Wal-Mart Stores, Inc., 8 S.W.3d 625, 628 (Tenn. 1999).




                                              -3-
                                     IV. DISCUSSION

        Ms. Weber has never attacked the authenticity of the foreign judgment at issue on
appeal. Rather, she has always taken issue with the purported assignment of the judgment.
In Cadlerock I, she defended the trial court’s denial of Cadlerock’s motion to enforce
domestication. The court’s denial was based upon Cadlerock’s status as an assignee of the
foreign judgment. In this appeal, Ms. Weber contends that this court’s reversal of the trial
court’s decision relied upon the flawed presumption that Cadlerock was an assignee of the
foreign judgment. She notes that pursuant to Tennessee’s domestication process, judgment
creditors are the only parties that may domesticate or enroll foreign judgments. She admits
that an assignee of a foreign judgment may enroll a foreign judgment as a judgment creditor.
However, she asserts that Cadlerock may not enroll the judgment at issue in this case because
it failed to present any properly authenticated evidence to establish that it is an assignee of
the judgment.

       While stated somewhat differently in this appeal, the issue before this court is the
same issue that was presented in the first appeal, namely whether the foreign judgment at
issue may be enrolled in the courts of this state. Tennessee Code Annotated section 26-6-104
provides, in pertinent part,

       (a) A copy of any foreign judgment authenticated in accordance with the acts
       of congress or the statutes of this state may be filed in the office of the clerk
       of any circuit or chancery court of this state.

       (b) The clerk shall treat the foreign judgment in the same manner as a
       judgment of a court of record of this state.

       (c) A judgment so filed has the same effect and is subject to the same
       procedures, defenses and proceedings for reopening, vacating, or staying as a
       judgment of a court of record of this state and may be enforced or satisfied in
       like manner.

(Emphasis added).

       “A decision to enroll a foreign judgment does not equate into a determination that the
judgment is enforceable.” Cadlerock I, 2011 WL 2569751, at *3 (citing Baumann v.
Williams, No. M2006-00962-COA-R3-CV, 2007 WL 3375365 (Tenn. Ct. App. Nov. 13,
2007)). “The Restatement (Second) of Conflicts distinguishes between the recognition or
enrollment of a foreign judgment and the subsequent enforcement of that judgment.”
Baumann, 2007 WL 3375365, at *1. Once enrolled, a foreign judgment remains “subject to

                                              -4-
attack” because enrollment of a judgment merely “reflects a conclusion that the document
has been properly authenticated as a valid judgment from a sister state.” Id. at *2.

       In Baumann, the alleged judgment debtor argued that the foreign judgment was
ambiguous as to which defendant it applied. Id. This court concluded that the appeal was
premature because the trial court merely held that the foreign judgment was properly
authenticated as a valid judgment and never reached “the question of whether the judgment
was enforceable.” Id. The enrollment of the judgment was affirmed, and the alleged debtor
was free to argue upon remand that the judgment could not be enforced because it was
ambiguous. Id. Ms. Weber argues that Baumann is inapplicable to this case because the
foreign judgment at issue in Baumann identified the judgment creditor. We acknowledge
that the issue in Baumann related to the judgment debtor, not the judgment creditor.
However, we do not believe that distinction affects the applicability of Baumann. Like the
purported judgment debtor in Baumann, Ms. Weber raised issues related to the identity of
the parties involved but has never raised an issue related to the validity of the foreign
judgment. Regardless of the way the argument is phrased, the law of this case provides that
issues pertaining to the “assignment of the judgment would relate to the enforcement of the
judgment, but not the enrollment of it.” Cadlerock I, 2011 WL 2569751, at *3; see also
Memphis Pub. Co. v. Tennessee Petroleum Underground Storage Tank Bd., 975 S.W.2d 303,
306 (Tenn. 1998) (“[A]n appellate court’s decision on an issue of law is binding in later trials
and appeals of the same case if the facts on the second trial or appeal are substantially the
same as the facts in the first trial or appeal.”). Ms. Weber has simply failed to raise any
issues relating to the validity of the foreign judgment that would prevent its enrollment.
Accordingly, we affirm the trial court’s enrollment of the foreign judgment because Ms.
Weber’s argument remains premature. Ms. Weber is free to raise issues relating to the
enforcement of the judgment when Cadlerock attempts to enforce the judgment.

                                     V. CONCLUSION

      The judgment of the trial court is affirmed, and the case is remanded for such further
proceedings as may be necessary. Costs of the appeal are taxed to the appellant, Sheila R.
Weber.


                                            ______________________________________
                                            JOHN W. McCLARTY, JUDGE




                                              -5-